Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 12/5/19 are acceptable for examination proceedings.
Specification
4.	The abstract of the disclosure is objected to because it contain more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1, and 6 recites the limitation "detecting an operation current at the moment". There is insufficient antecedent basis for this limitation in the claim for the specifically word “the moment”.
Claims 2-5, and 12-15 are rejected under 35due to their direct/indirect dependency over the claim 1.

Allowable Subject Matter
6.	Claim 2, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when 112(b) antecedent rejection overcome.
	Claims 3-4, and 13-15 are objected due to their direct/indirect dependency over the claim 2.
	Claims 8-9, and 16-20 are objected due to their direct/indirect dependency over the claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 5-6, and 10-12 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zhao (CN108278714A).
8.	Regarding claim 1, Zhao discloses: 
	A control method for a variable-frequency compressor, comprising: acquiring an operation current (e.g., S1: in a cooling operation mode, detecting the operating time and operating current of the compressor of the air conditioner) (Para. [0005]) and an operation 
	determining that the operation current is greater than or equal to a preset frequency-limited current (e.g., S3: Determine whether the current current value is less than the second current threshold; if yes, proceed to step S4; if not, reduce the operating frequency of the compressor) (Para. [0012]),
	and reducing the operation frequency to a preset frequency-limited frequency so as to enable the variable-frequency compressor to enter a frequency-limited mode (e.g., S3: Determine whether the current current value is less than the second current threshold; if yes, proceed to step S4; if not, reduce the operating frequency of the compressor) (Para. [0012]);
	detecting an operation current at the moment of the variable-frequency compressor every preset duration (e.g., S1: real-time detection of the operating current of the air conditioner, wherein the method for detecting the operating current of the air conditioner is well known to those skilled in the art, and will not be repeated here) (Para. [0056]);
	determining that the operation current at the moment meets a preset up-conversion condition (e.g., S4: Determine whether the current current value is less than the third current threshold) (Para. [0013]),
	and increasing an operation frequency at the moment of the variable-frequency compressor by a preset up-conversion frequency step size until the variable-frequency compressor retreating from the frequency-limited mode (e.g.,  Wherein, in terms of numerical value, the fourth current threshold is smaller than the third current threshold.
125 Preferably, the stepwise up-conversion process in step S204 includes a normal up-conversion phase and a slow up-conversion phase) (Para. [0020]-[0021]);

	and controlling the variable-frequency compressor to maintain the operation frequency at the moment (e.g., Further, the frequency limit protection is the current protection process of the air conditioner when the current current value of the air conditioner does not reach the first current threshold, which specifically includes prohibiting the compressor frequency up and reducing the compressor operating frequency) (Para. [0077]).
9.	Regarding claim 5, Zhao discloses: 
	The control method for the variable-frequency compressor as claimed in claim 1, wherein the preset up-conversion frequency step size is less than a difference between the operation frequency and the preset frequency-limited frequency (e.g., S309: Upscaling in stages: The upscaling in stages is the upscaling process of the compressor after the current current value is less than the third current threshold, which specifically includes: a normal upscaling phase and a slow upscaling phase. Among them, the compressor first performs the normal frequency-up phase, that is, operates at the normal frequency-up speed; when the air conditioner does not reach the frequency limit protection, and the operating frequency of the compressor reaches the rated ratio of the operating frequency value recorded in step S301, perform Slow up frequency stage) (Para. [0096]-[0099]).
	Regarding claim 6, Claims 6 recites a system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 6.
11.	Regarding claim 11, Zhao discloses: 
	An air conditioner, comprising: a variable-frequency compressor; and a control system for the variable-frequency compressor as claimed in claim 6, wherein the control system for the variable-frequency compressor is configured to control the variable-frequency compressor (e.g., Among them, the compressor first performs the normal frequency-up phase, that is, operates at the normal frequency-up speed; when the air conditioner does not reach the frequency limit protection, and the operating frequency of the compressor reaches the rated ratio of the operating frequency value recorded in step S201, perform Slow up frequency stage) (Para. [0022]). 
12.	Regarding claim 12, Zhao discloses: 
	A computer readable storage medium having stored therein a computer program that, when executed by a processor, causes the processor to perform a control method for a variable-frequency compressor as claimed in claim 1 (e.g., Fig. 1 is a schematic flow chart of an air conditioner control method according to the present invention.
Fig. 2 is another schematic flow chart of an air conditioner control method according to the present invention) (control is done by the generic computer processer control method) (Para. [0049]-[0050]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Luo (US PG Pub: 2015/0204594) disclose an air condition system, method for controlling an air conditioning system, an outdoor apparatus of an air conditioning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116